McFARLAND, J.
The plaintiff is a corporation; the defendant is one of its stockholders. Defendant moved to dismiss the action upon the ground that it was brought without the authority of plaintiff, and that the attorney who signed the complaint was not the attorney of plaintiff, and had no authority to bring the action. The court granted the motion, and rendered judgment dismissing the action. Plaintiff appeals from the judgment.
It would serve no useful purpose to notice here in detail the evidence upon which the court below acted. It is sufficient to say that, in our opinion, the evidence warranted the finding that the attorney who brought the suit was not authorized by the corporation plaintiff to bring it. That being so, it was proper practice for the court to enter judgment dismissing the action: Turner v. Caruthers, 17 Cal. 431; Clark v. Willett, 35 Cal. 534.
The judgment is affirmed.
We concur: Sharpstein, J.; De Haven, J.